DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Somech et al. (U.S. Patent Publication 2018/0218734) in view of Krasadakis (U.S. Patent Publication 2019/0279619) and Gilbert (U.S. Patent Publication 2018/0137856).
Concerning independent claims 1, 8, and 15, Somech et al. discloses a method, system, and computer-readable media for associating meetings with projects using characteristic keywords, comprising:
“receiving, by a processor, information from one or more users, wherein the information includes identifiers associated with the one or more users and audio associated with the one or more users, wherein at least one identifier of the identifiers associated with the one or more users includes a respective indicator of one or more projects each of the one or more users is associated” – projects are maintained in association with a user (¶[0004]); user activity monitor 280 analyzes user data to identify project entities associated with user data; a ‘project entity’ can refer to a data object associated with projects that can include users and meeting participants (¶[0033]: Figure 2); user activity monitor 280 is generally responsible for monitoring user data information that may be used for identifying and/or managing projects and meetings on behalf of one or more users; project or meeting features relating to projects and meetings are identified and/or tracked by user activity monitor 280 with respect to one or more users (¶[0042]: Figure 2); user data and/or information about user activity determined from user activity monitor 280, including project-related information, is stored in a user profile 250; this can include project entities 256 identified by project entity identifier 282 and/or user activity data 253 extracted by entity feature identifier 285 (¶[0046]: Figure 2); a conversation that meeting identifier 292 may analyze can include streaming or live audio; a meeting may be detected from an audio feed of a conversation captured by one or more user devices (“audio associated with the one or more users”) (¶[0125] - ¶[0126]);
“transcribing the audio into a text of the audio” – a listening mode of a user device is enabled based on a meeting being identified, and an active listening mode may be enabled to perform speech-to-text transcription of the conversation (¶[0005]); meeting tracker 294 utilizes context determiner 296 for speech recognition of the meeting (¶[0146]: Figure 2);
“parsing the text into one or more segments” – context determiner 296 may provide for extracting conversational keywords from a conversation and/or project entities associated with the conversation (¶[0136]: Figure 2); a set of keywords associated with the meeting are determined using an enabled listening mode (¶[0180]: Figure 4: Step 406); a set of characteristics keywords are extracted for each project; project determiner 236 can extract a respective set of characteristic keywords from project entities for each project (¶[0186]: Figure 5: Step 506); broadly, keywords are ‘segments’ that are ‘parsed’ from text;
“analyzing each of the one or more segments” – a set of keywords is mapped to a project associated with a user (¶[0181]: Figure 4: Step 408); a similarity is determined between the set of characteristic keywords and conversational data for each project; meeting analyzer 290 can determine a similarity between the respective set of characteristic keywords for each of the projects to conversational data of a conversation of a meeting between users (¶[0187]: Figure 5: Step 508);
“determining from the analyzing, a specific subject of the information” – project determiner 236 classifies projects entities by project topic; project determiner may extract project keywords from project entities and group project entities into project topics corresponding to the keywords (¶[0088] - ¶[0089]: Figure 2); meeting tracker 294 can determine one or more meeting topics (“a specific subject of the information”) from meeting keywords; a project topic model used to determine project topics may be used to determine meeting topics; meeting tracker 294 may attempt to map meeting keywords to project topics in project topic model and/or existing project topics identified by project determiner 236 (¶[0150]: Figure 2); a meeting is assigned to a given project based on a determined similarity; meeting analyzer 290 can assign the meeting to a given project of the projects as a project entity based on the determined similarity for the given project (¶[0188]: Figure 5: Step 510); here, a project topic or a meeting topic determined from keywords is “a subject of the information”.
Concerning independent claims 1, 8, and 15, Somech et al. generally discloses associating users with projects according to information of user activity data stored in a user profile, e.g. historical information, and using information of keywords extracted from live streaming audio of a meeting to determine a topic, i.e., “a subject”, of that meeting by speech-to-text transcription.  Here, Somech et al. provides “at least one identifier” that associates a user with a project because projects that a user is associated with are stored in a user profile.  Mainly, Somech et al. omits the limitations of “wherein the respective indication includes a vocal affirmation by each of the one or more users”, “parsing the text into one or more segments, wherein parsing the text into the one or more segments is based on syntax of the one or more segments”, and “tagging each of the one or more segments with an indicator of a user associated with each of the one or more segments”.  That is, Somech et al. is directed to identifying users associated with a project based on assignments, but does not identify users associated with projects from “a vocal affirmation” by users that they are associated with projects or ‘tag’ a segment to a user.  However, Krasadakis is maintained to teach the limitations of “wherein the respective indication includes a vocal affirmation by each of the one or more users” and “tagging each of the one or more segments with an indicator of a user associated with each of the one or more segments”, and Gilbert is maintained to teach the limitations of “parsing the text into one or more segments, wherein parsing the text into the one or more segments is based on syntax of the one or more segments”.  These independent claims, then, are obvious in view of these three references.
Concerning independent claims 1, 8, and 15, Krasadakis teaches natural language processing to capture and identify ideas that were mentioned by speakers during a conversation involving multiple speakers, and tagging ideas attributed to their speaker.  (Abstract)  Once a speaker is identified, an idea recognized from the conversations may be tagged to the identified speaker (“tagging each of the one or more segments with an indicator of a user associated with each of the one or more segments”).  (¶[0014])  An idea recognition (IR) tool applies natural language processing (NLP) strategies including parsing sentences included in the conversation recording into a phrase structure (“parsing the text into one or more segments”), and tagging keyword topics related to an idea brainstorming session.  (¶[0034]: Figure 3: Step 301)  The IR tool generates a session file for each of the participants that are recognized, and identifies ideas from the conversations included in the session recording by parsing sentences in the conversation recording and tagging keyword topics related to ideas in the phrase structure.  Each idea that is identified from the session recording is attached to, or associated with, its respective speaker (“tagging each of the one or more segments with an indicator of a user associated with each of the one or more segments”).  Session file 500 shows that participant 1 is attributed with bringing up two ideas: 1) ideas related to the Internet of Things, and 2) ideas related to radio frequency (RF) sensors.  The IR tool may further identify whether an individual was for or against the particular idea.  This information is stored in the speaker’s session file.  (¶[0038]: Figure 3: Steps 305 to 306 and Figure 5)  A session file 500 includes a recommendation that Employee 321 has worked on an Internet of Things (IoT) project.  (¶[0040]: Figure 5)  Session file 500 shows meeting details obtained by the IR tool, where an identified idea is Internet of Things, and supplemental information includes a project called Internet of Things.  Figure 5, then, illustrates that participant 1 and participant 2 presented ideas that are related to projects (“wherein at least one identifier of the identifiers associated with the one or more users includes a respective indication of one or more projects each of the one or more users is associated”).  Given that these ideas are identified from words spoken by the users and/or if a user was for or against the particular idea, then “the respective indication includes a vocal affirmation by each of the one or more users”.  That is, “a vocal affirmation” by participants is that a speaker himself/herself mentioned the idea in speech and/or that the speaker spoke in favor of the idea.  An objective is to enable seamless identification of ideas that are discussed during a meeting session involving one or more speakers and to implement various actions based on the identified ideas.  (¶[0009])  It would have been obvious to one having ordinary skill in the art to indicate an association of users with projects by a vocal affirmation of the users as taught by Krasadakis to associate meetings with characteristic keywords in Somech et al. for a purpose of enabling seamless identification of ideas to implement actions based on the identified ideas.  
Concerning independent claims 1, 8, and 15, Gilbert teaches the limitations of “parsing the text into one or more segments, wherein parsing the text into the one or more segments is based on syntax of the one or more segments”.  Generally, Gilbert teaches that user input can take a form of voice or speech, and that intelligence can be obtained from an audio signal by converting speech-to-text.  (¶[0017] - ¶[0018])  Data collector 102 can include a recognition feature that can be used to distinguish instructions from a group of different individuals in an office meeting in which some members may engage in conversation.  (¶[0020]: Figure 1)  Specifically, data analyzer 104 includes a syntactic processor or a semantic parsing processor that can be used to identify distinct or otherwise separate portions of the collected user input (“parsing the text into one or more segments, wherein parsing the text into one or more segments is based on syntax of the one or more segments”).  Data analyzer 104 can parse or otherwise distinguish multiple subtask orders of a compound task order.  This parsing can be accomplished by periods or pauses encountered in the collected user input.  Output segments can include “I would like to obtain slide one” or “Go and combine it”.  (¶[0034]: Figure 1)  That is, Gilbert teaches “wherein parsing the text into one or more segments is based on syntax of the one or more segments” because segmenting is based on syntactic parsing by detecting periods or pauses encountered in speech.  Compare Specification, ¶[0016], which identically describes software for parsing a transcription into one or more segments based on syntax, e.g., when a period is detected in a transcription.  An objective is to provide a virtual assistant that responds to user task orders that can perform more complicated tasks that include multiple facets or sub-tasks.  (¶[0012])  It would have been obvious to one having ordinary skill in the art to parse text into segments based on a syntax of the segments as taught by Gilbert to associate meetings with projects using characteristic keywords in Somech et al. for a purpose of performing complicated tasks that include multiple facets or sub-tasks.  

Concerning claims 6, 13, and 19, Somech et al. discloses that contextual information extractor 284 is responsible for determining contextual information related to user profile activity including detected keywords (¶[0050]: Figure 2); pattern inference engine 230 (“a cognitive engine”) is responsible for determining project or meeting patterns based on various information determined from user activity monitor 280 (“utilizing a cognitive engine to analyze the information”); pattern inference engine 230 uses contextual information generated by user activity monitor 280 as context-related entity features (“determining, from the cognitive engine, a context of the information”) (¶[0079]: Figure 2); inferred event pattern information may be provided to generate a project or meeting pattern based prediction of one or more projects inferred from project entities (¶[0081]: Figure 2); project determiner 236 is responsible for determining projects from user data based on patterns formed in the user data (“designating the context as being associated with the specific subject”) (¶[0083]: Figure 2).  
Concerning claim 21, Somech et al. discloses that meeting tracker 294 maintains one or more groups of meeting entities associated with a meeting or conversation (¶[0148]: Figure 2); presentation component 220 can utilize project tags to present projects and meetings to a user (¶[0159]: Figure 2); a meeting summary can include meeting keywords that are mapped to project topics and a list of entities and how those entities were associated with the meeting, including a list of participants; message gateway 264 is operable to present notifications to a user, and may determine whether a communication corresponds to one or more particular projects; message gateway 264 blocks or permits one or more communications based on determining that the user is engaged in the project; message gateway 264 may determine that a user is engaged in a project, and identified project relevant communications can be presented and non-project relevant communications that are identified can be blocked from presentation (¶[0163] - ¶[0165]: Figure 2); interface manager 260 can personalize content to the user based on management of the meeting to the project (¶[0183]: Figure 4: Step 412); content is personalized to the user based on assignment of the meeting to the project, and presentation component 220 can transmit the personalized content to a user device (¶[0189]: Figure 5: Step 512).  Somech et al., then, discloses “analyzing each respective indication” and “identifying the shared project of one or more users” because a plurality of users are grouped as engaged in a project for purposes of receiving communications about the project from message gateway 264.  When a message is sent to a plurality of users engaged in a given project, this provides “assessing a database that stores issue information associated with shared project” and “providing an indication of the issue associated with the shared project to each of the one or more users.”  Similarly, Krasadakis teaches that an enterprise may include various predetermined groupings of people within its organization, and that employees may be profiled into specific fixed teams according to their work function, or may be grouped into shorter term project teams comprised of a specific team of employees tasked with completing a specific project task for the enterprise.  (¶[0015])  An IR tool may then implement various relevant actions to conduct searches for supplemental information as a background process, and present the search results as audio or an electronic message to one or more participants detected in the meeting.  (¶[0016])  Projects database 241 stores project profiles describing attributes of enterprise projects that are assigned to specific project teams of employees, including project name, current status/state, project team members, and a topic signature of projects.  (¶[0028])  Projects database 241, then, provides for “identifying the shared project of the one or more users” and “accessing a database that stores issue information associated with the shared project”.  Here, “issue information” can be a current status/state of a project.  Implicitly, projects database 241 would be available to all of the users (“providing an indication of the issue associated with the shared project to each of the one or more users”), and “providing an indication of the issues associated . . . to each of the one or more users” is performed when presentation component 220 can transmit the personalized content to a user device by Somech et al.  (¶[0189]: Figure 5: Step 512) 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Somech et al. (U.S. Patent Publication 2018/0218734) in view of Krasadakis (U.S. Patent Publication 2019/0279619) and Gilbert (U.S. Patent Publication 2018/0137856) as applied to claims 1, 8, and 15 above, and further in view of Kumar (U.S. Patent Publication 2019/0189117).
Krasadakis teaches implementing relevant actions after identifying ideas, where if a non-participating expert in the field of the identified idea is found to be online and available, this could trigger (“an action trigger”) an instant suggestion to the team and/or a message being transmitted to the non-participating expert (“an action to be performed”).  (¶[0016])  Krasadakis, then, teaches “detecting, from the information, an action trigger, wherein the action trigger indicates an action to be performed on the specific subject”.  However, Krasadakis omits the limitations of “displaying a prompt to a first user, wherein the prompt requests that the user confirm the action”, “identify, from the prompt, that the user confirmed the action”, and “tagging, in response to the user confirmation of the action, the specific subject with an indicator, wherein the indicator indicates an action.”  
Generally, Kumar teaches in-meeting group assistance using a virtual assistant responsive to verbalized group intent.  (Abstract)  Natural language understanding (NLU) processor 512 processes a transcript using natural language approaches to determine a user’s intent based on the transcript made up of user statements, within the context of a conversation session.  (¶[0031])  User statements are associated with a particular identifier, e.g., a user or participant name or ID corresponding to the speaker.  The audio streams may be segmented into individual audio segments according to user statements 410 (“parsing the text into one or more segments”).  The resulting segments of audio may be analyzed to obtain a corresponding text transcript, i.e., user statement 410.  Each user statement is analyzed by NLU processor 512 to determine an individual user intent, which may include scheduling a meeting, e.g., regarding a topic that is context for the intent, preparing and sending a message, e.g., a summary of the meeting or another topic that is context for the intent, preparing a transcript of or notes of the meeting, assigning an action item, and raising issues on an issue tracking system.  (¶[0060] - ¶[0061]: Figure 5)  Specifically, agent 516 detects group intents and causes corresponding actions to be executed (“detecting, from the information, an action trigger, wherein the action trigger indicates an action to be performed on the specific subject”).  Agent 516 tracks each incoming user statement from incoming audio streams, and creates a corresponding utterance event for each respective user statement 410.  (¶[0061] - ¶[0063]: Figure 5)  At any time during the session, if a target group event is matched and validated, agent 516 causes the responsive action to be executed.  As a default rule, agent 516 causes a responsive action to be executed if the group intent confidence is higher than a threshold parameter.  If the confidence level for the validity of the inferred target group intent is below a threshold parameter, the agent may generate an agent statement prompt to obtain confirmation (“identify, from the prompt, that the user confirmed the action”) from one or more users before causing the responsive action to be executed.  If the group intent confidence measure for a responsive action is low, e.g., <0.5, then agent 516 may generate agent statement 406 that prompts for confirmation from the group of users in the meeting (“displaying a prompt to a first user, wherein the prompt requests that the user confirm the action”).  (¶[0066]: Figure 5)  Here, an action to schedule a meeting on a topic, send a message to prepare a transcript, assign an action item, and raise an issue on an issue tracking system is “tagging . . . the specific subject with an indicator, wherein the indicator indicates the action.”  That is, once an action is confirmed after a prompt that a group wants to perform that action, then a subject of that action is ‘tagged’ with ‘an indicator’.  An objective is to facilitate following up about issues and to schedule future activities of meeting participants at a video conference.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to display a prompt to identify that the user confirmed an action from the prompt to tag a specific subject as taught by Kumar to confirm messaging to a non-participating expert in Krasadakis for a purpose of following up about issues and scheduling future activities of meeting participants at a video conference.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Somech et al. (U.S. Patent Publication 2018/0218734) in view of Krasadakis (U.S. Patent Publication 2019/0279619) and Gilbert (U.S. Patent Publication 2018/0137856) as applied to claims 1 and 8 above, and further in view of Achyuth et al. (U.S. Patent Publication 2020/0358628).
Somech et al. does not disclose “identifying that a first user is being directly communicated with over the audio” and “triggering, in response to the first user being directly communicated with, a response operation on a device used by the first user”.  However, Achyuth et al. teaches a system and method for virtual meetings, where audio data associated with one of a plurality of users of a virtual meeting is analyzed to identify another user of the virtual meeting.  (Abstract)  A current speaker in a virtual meeting, e.g., an audio or video teleconference, speaks, and the speech is input to a speech synthesis unit 410, which may perform natural language processing (NLP) on the speech to obtain information associated with the speech.  Specifically, Named Entity Recognition (NER) is used to determine whether the speech contains any names followed by an interrogatory (a question).  Controller 420 may receive the output of the speech synthesis unit 410, and based on the name and the phrase obtained matching one of a plurality of names stored in a database of names 430.  (¶[0047]: Figure 3A: Steps 310 to 340)  If the name obtained matches a name stored in a database of names 430, the virtual meeting attendee that matches the name obtained has his/her audio unmuted, whereas the current speaker has his/her audio muted.  This corresponds to the outputs of mute/unmute commands by video teleconference control unit 440.  (¶[0049]: Figure 3A: Step 340)  Achyuth et al., then, teaches “identifying that a first user is being directly communicated with over the audio” when a current speaker speaks one of the names of a meeting attendee with an interrogatory in Steps 310 to 340, and “triggering, in response to the first user being directly communicated with, a response operation on a device used by the first user” when that attendee has his/her audio unmuted.  An objective is to make sure each speaker can be clearly heard by other attendees of a teleconference.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to identify that a user is being directed communicated with and triggering a response operation on his/her device to unmute that user as taught by Achyuth et al. to associate meetings with projects using characteristic keywords in Somech et al. for a purpose of ensuring that each speaker can be clearly heard by other attendees of a teleconference.  

Allowable Subject Matter
Claims 3, 5, 10, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Concerning claims 3, 10, and 17, the prior art of record does not reasonably suggest an entire combination of these claims and the intervening claims.
Concerning claims 5, 12, and 18, the prior art of record does not reasonably suggest an entire combination of these claims and the intervening claims.


Response to Arguments
Applicants’ arguments filed 12 July 2022 have been considered but are moot in view of new grounds of rejection, as necessitated by amendment.
Applicants amend independent claims 1, 8, and 15 to set forth new limitations directed to “wherein parsing the text into the one or more segments is based on syntax of the one or more segments” and “tagging each of the one or more segments with an indicator of a user associated with each of the one or more segments”.  Then Applicants provide some brief arguments stating that these new limitations are not disclosed or taught by the prior art.  Applicants cite support for these new limitations in ¶[0017] of the Specification.
Generally, new grounds of rejection are applied to independent claims 1, 8, and 15 as being obvious under 35 U.S.C. §103 over Somech et al. (U.S. Patent Publication 2018/0218734) and Krasadakis (U.S. Patent Publication 2019/0279619) and Gilbert (U.S. Patent Publication 2018/0137856).  Here, Krasadakis is maintained to teach the new limitations of “tagging each of the one or more segments with an indicator of a user associated with each of the one or more segments”.  Specifically, Krasadakis, at ¶[0014], expressly teaches that a speaker is identified, and each idea recognized from the conversation may be tagged to the identified speaker.  Similarly, Krasadakis, at ¶[0038], teaches parsing sentences included in a conversation recognizing into a phrase structure (“one or more segments”), and that each idea identified from a session recording is attached to, or associated with, their respective speaker.  When a phrase is attached to or associated with a speaker, it is being ‘tagged’ “with an indicator of a user associated”.  The only new element of the independent claims that is not disclosed and taught by Somech et al. and Krasadakis is “wherein parsing the text into one or more segments is based on syntax of the one or more segments”. 
However, Gilbert teaches this new limitation of “wherein parsing the text into one or more segments is based on syntax of the one or more segments”.  Specifically, Gilbert, at ¶[0034], teaches a syntactic parser that identifies distinct and distinguishable multiple sub-tasks of a compound task order.  Here, Gilbert performs this syntactic parsing by detecting periods or pauses encountered in connected user input to provide output segments, subtasks, or chunks.  This is identical to what is described for parsing a transcription into segments based on syntax of a detected period in a transcription at ¶[0017] of the Specification.  Actually, this feature of syntactic parsing to segment communication data appears to be fairly well known as it is taught by Meteer et al. (U.S. Patent Publication 2019/0180175), too.  Given what appears to be a well-known nature of this simple feature, it is maintained that a rejection for obviousness over these three references is appropriate.
Allowable subject matter is indicated as directed to dependent claims 3, 5, 10, 12, 17, and 18, subject to incorporation of all of the intervening limitations.  If Applicants elect to incorporate this allowable subject matter, it is believed that the pursuant independent claims would be sufficiently narrowly drafted that a reasonable combination of references cannot be maintained.
Applicants’ amendments necessitate these new grounds of rejection.  Accordingly, this rejection is properly FINAL.
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Meteer et al. discloses related prior art directed to segmenting text of audio by parsing a communication using syntactic features.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        August 12, 2022